               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                   Desc Main
                                                                      Document     Page 1 of 35




 Fill in this information to identify the case:

 Debtor name         Granite City Restaurant Operations, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)         19-43757
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 13, 2020                        X /s/ Richard H. Lynch
                                                                       Signature of individual signing on behalf of debtor

                                                                       Richard H. Lynch
                                                                       Printed name

                                                                       President and Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 19-43757                             Doc 27                Filed 01/13/20 Entered 01/13/20 17:28:45                                                          Desc Main
                                                                                  Document     Page 2 of 35
 Fill in this information to identify the case:

 Debtor name            Granite City Restaurant Operations, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF MINNESOTA

 Case number (if known)               19-43757
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           239,690.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           239,690.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       43,628,659.33


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        2,043,212.97


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         45,671,872.30




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45         Desc Main
                                                                      Document     Page 3 of 35
 Fill in this information to identify the case:

 Debtor name         Granite City Restaurant Operations, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)         19-43757
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                  Desc Main
                                                                      Document     Page 4 of 35
 Debtor         Granite City Restaurant Operations, Inc.                                      Case number (If known) 19-43757
                Name


        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Brewhouse, 1722
                     Detroit Street,
                     Ellsworth, IA 50075                  Fee simple                   Unknown         Tax records                        $239,690.00




 56.        Total of Part 9.                                                                                                            $239,690.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used     Current value of
                                                                              debtor's interest        for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45            Desc Main
                                                                      Document     Page 5 of 35
 Debtor         Granite City Restaurant Operations, Inc.                                     Case number (If known) 19-43757
                Name



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            Liquor licenses                                                            Unknown                                          Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                 Case 19-43757                      Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                                        Desc Main
                                                                         Document     Page 6 of 35
 Debtor          Granite City Restaurant Operations, Inc.                                                            Case number (If known) 19-43757
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $239,690.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.              $239,690.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $239,690.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                Case 19-43757                     Doc 27             Filed 01/13/20 Entered 01/13/20 17:28:45                            Desc Main
                                                                      Document     Page 7 of 35
 Fill in this information to identify the case:

 Debtor name         Granite City Restaurant Operations, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)             19-43757
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Citizens Bank, N.A.                            Describe debtor's property that is subject to a lien             $41,130,729.66                   Unknown
       Creditor's Name
       One Park Plaza
       Suite 400
       Irvine, CA 92614
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Great Western Bank                             Describe debtor's property that is subject to a lien                 $991,929.67                  Unknown
       Creditor's Name

       225 South Main Avenue
       Sioux Falls, SD 57104
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 19-43757                     Doc 27            Filed 01/13/20 Entered 01/13/20 17:28:45                            Desc Main
                                                                      Document     Page 8 of 35
 Debtor       Granite City Restaurant Operations, Inc.                                                 Case number (if know)       19-43757
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



        JMB Capital Partners
 2.3                                                                                                                       $1,506,000.00              Unknown
        Lending                                       Describe debtor's property that is subject to a lien
        Creditor's Name
        1999 Avenue of the Stars
        Suite 2040
        Los Angeles, CA 90067
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $43,628,659.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        33

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                Case 19-43757                    Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                                      Desc Main
                                                                      Document     Page 9 of 35
 Fill in this information to identify the case:

 Debtor name         Granite City Restaurant Operations, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)           19-43757
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $35,000.00
           Cherryvale Mall LLC                                                  Contingent
           PO Box 955607                                                        Unliquidated
           Cbl #0467                                                            Disputed
           Saint Louis, MO 63195-5607
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $119,966.00
           Circle Centre Mall LLC                                               Contingent
           866980 Reliable Parkway                                              Unliquidated
           Chicago, IL 60686-6900                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $281,573.15
           Doug Johnson                                                         Contingent
           PO Box 90406                                                         Unliquidated
           Sioux Falls, SD 57109                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                          $0.00
           Drury Development Corp                                               Contingent
           721 Emerson Road #200                                                Unliquidated
           Saint Louis, MO 63141                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         55453                                             Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                                      Desc Main
                                                                      Document     Page 10 of 35
 Debtor       Granite City Restaurant Operations, Inc.                                                Case number (if known)            19-43757
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28,319.90
          Fallen Timbers Ohio LLC                                               Contingent
          c/o NAMCO Realty LLC                                                  Unliquidated
          150 Great Neck Road #304                                              Disputed
          Great Neck, NY 11021
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $73,765.00
          Francis Properties LLC                                                Contingent
          5507 Valley Drive                                                     Unliquidated
          #6                                                                    Disputed
          Bettendorf, IA 52722
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Indland Commercial Real Estate                                        Contingent
          2901 Butterfield Road                                                 Unliquidated
          Oak Brook, IL 60523                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $166,666.65
          Legacy Village Investors LLC                                          Contingent
          25333 Cedar Raod #300                                                 Unliquidated
          Cleveland, OH 44124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $7,161.70
          MOAC Mall Holdings LLC                                                Contingent
          60 East Broadway                                                      Unliquidated
          Minneapolis, MN 55425                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $226,371.68
          Peterson Companies                                                    Contingent
          12500 Fair Lakes Circle #400                                          Unliquidated
          Fairfax, VA 22033                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $48,225.65
          PPF RTL ROSEDALE SHOPPING CENT                                        Contingent
          29974 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                                      Desc Main
                                                                      Document     Page 11 of 35
 Debtor       Granite City Restaurant Operations, Inc.                                                Case number (if known)            19-43757
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $150,743.61
           Regency Centers LP                                                   Contingent
           1568 Solutions Center                                                Unliquidated
           Chicago, IL 60677                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $557,028.78
           Store Master Funding I, LLC                                          Contingent
           8377 East Hartford Drive                                             Unliquidated
           #100                                                                 Disputed
           Scottsdale, AZ 85255
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $130,565.65
           SVH Real Estate, Inc                                                 Contingent
           250 W 96th Street                                                    Unliquidated
           Indianapolis, IN 46260                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $126,657.50
           University Mark Mall, LLC                                            Contingent
           c/o Simon Properties                                                 Unliquidated
           867525 Reliable Parkway                                              Disputed
           Chicago, IL 60686
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.16      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $72,021.94
           Weingarten Realty Investors                                          Contingent
           PO Box 301074                                                        Unliquidated
           Dallas, TX 75303                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $19,145.76
           WEST ACRES DEVELOPMENT LLP                                           Contingent
           3902 13th AVenue South                                               Unliquidated
           #3717                                                                Disputed
           Fargo, ND 58103
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                              Desc Main
                                                                      Document     Page 12 of 35
 Debtor       Granite City Restaurant Operations, Inc.                                           Case number (if known)        19-43757
              Name

                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                  2,043,212.97

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                    2,043,212.97




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                    Desc Main
                                                                      Document     Page 13 of 35
 Fill in this information to identify the case:

 Debtor name         Granite City Restaurant Operations, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)         19-43757
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Restaurant lease for
             lease is for and the nature of               Rockford, IL location
             the debtor's interest

                  State the term remaining                20 months                   Cherryvale Mall LLC
                                                                                      PO Box 955607
             List the contract number of any                                          Cbl #0467
                   government contract                                                Saint Louis, MO 63195-5607


 2.2.        State what the contract or                   Restaurant lease for
             lease is for and the nature of               Indianapolis, IN
             the debtor's interest                        location

                  State the term remaining                43 months
                                                                                      Circle Centre Mall LLC
             List the contract number of any                                          866980 Reliable Parkway
                   government contract                                                Chicago, IL 60686-6900


 2.3.        State what the contract or                   Restaurant lease for
             lease is for and the nature of               Sioux Falls, SD location
             the debtor's interest

                  State the term remaining                133 months
                                                                                      Doug Johnson
             List the contract number of any                                          PO Box 90406
                   government contract                                                Sioux Falls, SD 57109


 2.4.        State what the contract or                   Restaurant lease for
             lease is for and the nature of               Kansas City, MO
             the debtor's interest                        location

                  State the term remaining                127 months
                                                                                      Doug Johnson
             List the contract number of any                                          PO Box 90406
                   government contract                                                Sioux Falls, SD 57109




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                 Desc Main
                                                                      Document     Page 14 of 35
 Debtor 1 Granite City Restaurant Operations, Inc.                                             Case number (if known)   19-43757
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Restaurant lease for
             lease is for and the nature of               Franklin, TN location
             the debtor's interest

                  State the term remaining                89 months
                                                                                       Drury Development Corp
             List the contract number of any                                           721 Emerson Road #200
                   government contract                                                 Saint Louis, MO 63141


 2.6.        State what the contract or                   Restaurant lease for
             lease is for and the nature of               Maumee, OH location
             the debtor's interest

                  State the term remaining                38 months                    Fallen Timbers Ohio LLC
                                                                                       c/o NAMCO Realty LLC
             List the contract number of any                                           150 Great Neck Road #304
                   government contract                                                 Great Neck, NY 11021


 2.7.        State what the contract or                   Restaurant lease for
             lease is for and the nature of               Des Moines, IA location
             the debtor's interest

                  State the term remaining                46 months                    Francis Properties LLC
                                                                                       5507 Valley Drive
             List the contract number of any                                           #6
                   government contract                                                 Bettendorf, IA 52722


 2.8.        State what the contract or                   Restaurant lease for
             lease is for and the nature of               Beachwood, OH
             the debtor's interest                        location

                  State the term remaining                56 months
                                                                                       Legacy Village Investors LLC
             List the contract number of any                                           25333 Cedar Raod #300
                   government contract                                                 Cleveland, OH 44124


 2.9.        State what the contract or                   Restaurant lease for
             lease is for and the nature of               Minneapolis, MN (MOA)
             the debtor's interest                        location

                  State the term remaining                12 months
                                                                                       MOAC Mall Holdings LLC
             List the contract number of any                                           60 East Broadway
                   government contract                                                 Minneapolis, MN 55425


 2.10.       State what the contract or                   Restaurant lease for
             lease is for and the nature of               Oxon Hill, MD location
             the debtor's interest                        (Cadillac Ranch)

                  State the term remaining                51 months                    Peterson Companies
                                                                                       12500 Fair Lakes Circle #400
             List the contract number of any                                           Fairfax, VA 22033
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                  Desc Main
                                                                      Document     Page 15 of 35
 Debtor 1 Granite City Restaurant Operations, Inc.                                              Case number (if known)   19-43757
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                    government contract


 2.11.       State what the contract or                   Restaurant lease for
             lease is for and the nature of               Oxon Hill, MD location
             the debtor's interest

                  State the term remaining                80 months
                                                                                        Peterson Companies
             List the contract number of any                                            12500 Fair Lakes Circle #400
                   government contract                                                  Fairfax, VA 22033


 2.12.       State what the contract or                   Restaurant lease for
             lease is for and the nature of               Roseville, MN location
             the debtor's interest

                  State the term remaining                26 months
                                                                                        PPF RTL ROSEDALE SHOPPING CENT
             List the contract number of any                                            29974 Network Place
                   government contract                                                  Chicago, IL 60673


 2.13.       State what the contract or                   Restaurant lease for
             lease is for and the nature of               Northbrook, IL location
             the debtor's interest

                  State the term remaining                141 months
                                                                                        Regency Centers LP
             List the contract number of any                                            1568 Solutions Center
                   government contract                                                  Chicago, IL 60677


 2.14.       State what the contract or                   Restaurant lease for
             lease is for and the nature of               Davenport, IA location
             the debtor's interest

                  State the term remaining                114 months                    Store Master Funding I, LLC
                                                                                        8377 East Hartford Drive
             List the contract number of any                                            #100
                   government contract                                                  Scottsdale, AZ 85255


 2.15.       State what the contract or                   Restaurant lease for
             lease is for and the nature of               Eagan, MN location
             the debtor's interest

                  State the term remaining                114 months                    Store Master Funding I, LLC
                                                                                        8377 East Hartford Drive
             List the contract number of any                                            #100
                   government contract                                                  Scottsdale, AZ 85255


 2.16.       State what the contract or                   Restaurant lease for          Store Master Funding I, LLC
             lease is for and the nature of               Olathe, KS location           8377 East Hartford Drive
             the debtor's interest                                                      #100
                                                                                        Scottsdale, AZ 85255
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                  Desc Main
                                                                      Document     Page 16 of 35
 Debtor 1 Granite City Restaurant Operations, Inc.                                              Case number (if known)   19-43757
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                  State the term remaining                114 months

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Restaurant lease for
             lease is for and the nature of               Naperville, IL location
             the debtor's interest

                  State the term remaining                114 months                    Store Master Funding I, LLC
                                                                                        8377 East Hartford Drive
             List the contract number of any                                            #100
                   government contract                                                  Scottsdale, AZ 85255


 2.18.       State what the contract or                   Restaurant lease for
             lease is for and the nature of               Schaumburg, IL
             the debtor's interest                        location

                  State the term remaining                114 months                    Store Master Funding I, LLC
                                                                                        8377 East Hartford Drive
             List the contract number of any                                            #100
                   government contract                                                  Scottsdale, AZ 85255


 2.19.       State what the contract or                   Restaurant lease for St.
             lease is for and the nature of               Cloud, MN location
             the debtor's interest

                  State the term remaining                114 months                    Store Master Funding I, LLC
                                                                                        8377 East Hartford Drive
             List the contract number of any                                            #100
                   government contract                                                  Scottsdale, AZ 85255


 2.20.       State what the contract or                   Restaurant lease for
             lease is for and the nature of               Troy, MI location
             the debtor's interest

                  State the term remaining                114 months                    Store Master Funding I, LLC
                                                                                        8377 East Hartford Drive
             List the contract number of any                                            #100
                   government contract                                                  Scottsdale, AZ 85255


 2.21.       State what the contract or                   Restaurant lease for
             lease is for and the nature of               Detroit, MI location
             the debtor's interest

                  State the term remaining                114 months                    Store Master Funding I, LLC
                                                                                        8377 East Hartford Drive
             List the contract number of any                                            #100
                   government contract                                                  Scottsdale, AZ 85255




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                  Desc Main
                                                                      Document     Page 17 of 35
 Debtor 1 Granite City Restaurant Operations, Inc.                                              Case number (if known)   19-43757
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.22.       State what the contract or                   Restaurant lease for
             lease is for and the nature of               Carmel, IN location
             the debtor's interest

                  State the term remaining                51 months
                                                                                        SVH Real Estate, Inc.
             List the contract number of any                                            250 W 96th Street
                   government contract                                                  Indianapolis, IN 46260


 2.23.       State what the contract or                   Restaurant lease for
             lease is for and the nature of               Northville, MI location
             the debtor's interest

                  State the term remaining                124 months
                                                                                        The Indland Real Estate Groupo
             List the contract number of any                                            2901 Butterfield Road
                   government contract                                                  Oak Brook, IL 60523


 2.24.       State what the contract or                   Restaurant lease for
             lease is for and the nature of               Pittsburgh, PA location
             the debtor's interest                        (Cadillac Ranch)

                  State the term remaining                60 months
                                                                                        The Indland Real Estate Groupo
             List the contract number of any                                            2901 Butterfield Road
                   government contract                                                  Oak Brook, IL 60523


 2.25.       State what the contract or                   Restaurant lease for
             lease is for and the nature of               Mishawaka, IN location
             the debtor's interest

                  State the term remaining                44 months                     University Mark Mall, LLC
                                                                                        c/o Simon Properties
             List the contract number of any                                            867525 Reliable Parkway
                   government contract                                                  Chicago, IL 60686


 2.26.       State what the contract or                   Restaurant lease for
             lease is for and the nature of               Miami, FL location
             the debtor's interest

                  State the term remaining                21 months
                                                                                        Weingarten Realty Investors
             List the contract number of any                                            PO Box 301074
                   government contract                                                  Dallas, TX 75303


 2.27.       State what the contract or                   Restaurant lease for
             lease is for and the nature of               Fargo, ND location
             the debtor's interest
                                                                                        WEST ACRES DEVELOPMENT LLP
                  State the term remaining                24 months                     3902 13th AVenue South
                                                                                        #3717
             List the contract number of any                                            Fargo, ND 58103
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                Desc Main
                                                                      Document     Page 18 of 35
 Debtor 1 Granite City Restaurant Operations, Inc.                                            Case number (if known)   19-43757
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45               Desc Main
                                                                      Document     Page 19 of 35
 Fill in this information to identify the case:

 Debtor name         Granite City Restaurant Operations, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)         19-43757
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      Granite City                      3600 American Blvd. West #400                       Citizens Bank, N.A.              D   2.1
             Food & Brewery                    Minneapolis, MN 55431                                                                E/F
             Lt
                                                                                                                                    G




    2.2      Granite City                      3600 American Blvd. West #400                       Great Western Bank               D   2.2
             Food & Brewery                    Minneapolis, MN 55431                                                                E/F
             Lt
                                                                                                                                    G




    2.3      Granite City                      3600 American Blvd. West #400                       JMB Capital Partners             D   2.3
             Food & Brewery                    Minneapolis, MN 55431                               Lending                          E/F
             Lt
                                                                                                                                    G




    2.4      Granite City of                   3600 American Blvd. West #400                       Citizens Bank, N.A.              D   2.1
             Indiana, Inc.                     Minneapolis, MN 55431                                                                E/F
                                                                                                                                    G




    2.5      Granite City of                   3600 American Blvd. West #400                       Great Western Bank               D   2.2
             Indiana, Inc.                     Minneapolis, MN 55431                                                                E/F
                                                                                                                                    G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                Desc Main
                                                                      Document     Page 20 of 35
 Debtor       Granite City Restaurant Operations, Inc.                                        Case number (if known)   19-43757


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Granite City of                   3600 American Blvd. West #400                       JMB Capital Partners           D   2.3
             Indiana, Inc.                     Minneapolis, MN 55431                               Lending                        E/F
                                                                                                                                  G




    2.7      Granite City of                   3600 American Blvd. West #400                       Citizens Bank, N.A.            D   2.1
             Kansas, Ltd.                      Minneapolis, MN 55431                                                              E/F
                                                                                                                                  G




    2.8      Granite City of                   3600 American Blvd. West #400                       Great Western Bank             D   2.2
             Kansas, Ltd.                      Minneapolis, MN 55431                                                              E/F
                                                                                                                                  G




    2.9      Granite City of                   3600 American Blvd. West #400                       JMB Capital Partners           D   2.3
             Kansas, Ltd.                      Minneapolis, MN 55431                               Lending                        E/F
                                                                                                                                  G




    2.10     Granite City of                   3600 American Blvd. West #400                       Citizens Bank, N.A.            D   2.1
             Maryland, Inc.                    Minneapolis, MN 55431                                                              E/F
                                                                                                                                  G




    2.11     Granite City of                   3600 American Blvd. West #400                       Great Western Bank             D   2.2
             Maryland, Inc.                    Minneapolis, MN 55431                                                              E/F
                                                                                                                                  G




    2.12     Granite City of                   3600 American Blvd. West #400                       JMB Capital Partners           D   2.3
             Maryland, Inc.                    Minneapolis, MN 55431                               Lending                        E/F
                                                                                                                                  G




    2.13     Granite                           3600 American Blvd. West #400                       Citizens Bank, N.A.            D   2.1
             City-Arkansas,                    Minneapolis, MN 55431                                                              E/F
             Inc.
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                Desc Main
                                                                      Document     Page 21 of 35
 Debtor       Granite City Restaurant Operations, Inc.                                        Case number (if known)   19-43757


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Granite                           3600 American Blvd. West #400                       Great Western Bank             D   2.2
             City-Arkansas,                    Minneapolis, MN 55431                                                              E/F
             Inc.
                                                                                                                                  G




    2.15     Granite                           3600 American Blvd. West #400                       JMB Capital Partners           D   2.3
             City-Arkansas,                    Minneapolis, MN 55431                               Lending                        E/F
             Inc.
                                                                                                                                  G




    2.16     Granite                           3600 American Blvd. West #400                       Citizens Bank, N.A.            D   2.1
             City-Creve                        Minneapolis, MN 55431                                                              E/F
             Coeur, Inc.
                                                                                                                                  G




    2.17     Granite                           3600 American Blvd. West #400                       Great Western Bank             D   2.2
             City-Creve                        Minneapolis, MN 55431                                                              E/F
             Coeur, Inc.
                                                                                                                                  G




    2.18     Granite                           3600 American Blvd. West #400                       JMB Capital Partners           D   2.3
             City-Creve                        Minneapolis, MN 55431                               Lending                        E/F
             Coeur, Inc.
                                                                                                                                  G




    2.19     Granite                           3600 American Blvd. West #400                       Citizens Bank, N.A.            D   2.1
             City-Orland Park,                 Minneapolis, MN 55431                                                              E/F
             Inc.
                                                                                                                                  G




    2.20     Granite                           3600 American Blvd. West #400                       Great Western Bank             D   2.2
             City-Orland Park,                 Minneapolis, MN 55431                                                              E/F
             Inc.
                                                                                                                                  G




    2.21     Granite                           3600 American Blvd. West #400                       JMB Capital Partners           D   2.3
             City-Orland Park,                 Minneapolis, MN 55431                               Lending                        E/F
             Inc.
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                Desc Main
                                                                      Document     Page 22 of 35
 Debtor       Granite City Restaurant Operations, Inc.                                        Case number (if known)   19-43757


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.22     Granite                           3600 American Blvd. West #400                       Citizens Bank, N.A.            D   2.1
             City-Peoria, Inc.                 Minneapolis, MN 55431                                                              E/F
                                                                                                                                  G




    2.23     Granite                           3600 American Blvd. West #400                       Great Western Bank             D   2.2
             City-Peoria, Inc.                 Minneapolis, MN 55431                                                              E/F
                                                                                                                                  G




    2.24     Granite                           3600 American Blvd. West #400                       JMB Capital Partners           D   2.3
             City-Peoria, Inc.                 Minneapolis, MN 55431                               Lending                        E/F
                                                                                                                                  G




    2.25     Granite                           3600 American Blvd. West #400                       Citizens Bank, N.A.            D   2.1
             City-Rockford,                    Minneapolis, MN 55431                                                              E/F
             Inc.
                                                                                                                                  G




    2.26     Granite                           3600 American Blvd. West #400                       Great Western Bank             D   2.2
             City-Rockford,                    Minneapolis, MN 55431                                                              E/F
             Inc.
                                                                                                                                  G




    2.27     Granite                           3600 American Blvd. West #400                       JMB Capital Partners           D   2.3
             City-Rockford,                    Minneapolis, MN 55431                               Lending                        E/F
             Inc.
                                                                                                                                  G




    2.28     Grante City of                    3600 American Blvd. West #400                       Citizens Bank, N.A.            D   2.1
             Ohio, Inc.                        Minneapolis, MN 55431                                                              E/F
                                                                                                                                  G




    2.29     Grante City of                    3600 American Blvd. West #400                       Great Western Bank             D   2.2
             Ohio, Inc.                        Minneapolis, MN 55431                                                              E/F
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                Desc Main
                                                                      Document     Page 23 of 35
 Debtor       Granite City Restaurant Operations, Inc.                                        Case number (if known)   19-43757


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.30     Grante City of                    3600 American Blvd. West #400                       JMB Capital Partners           D   2.3
             Ohio, Inc.                        Minneapolis, MN 55431                               Lending                        E/F
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                      Desc Main
                                                                      Document     Page 24 of 35


 Fill in this information to identify the case:

 Debtor name         Granite City Restaurant Operations, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)         19-43757
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                  04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                   Gross revenue
       which may be a calendar year                                                            Check all that apply                 (before deductions and
                                                                                                                                    exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                   $119,482,180.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                   $127,646,079.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                   $132,505,097.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue    Gross revenue from
                                                                                                                                    each source
                                                                                                                                    (before deductions and
                                                                                                                                    exclusions)

       For year before that:
       From 1/01/2017 to 12/31/2017                                                            Interest                                             $264.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                              Desc Main
                                                                      Document     Page 25 of 35
 Debtor       Granite City Restaurant Operations, Inc.                                                  Case number (if known) 19-43757




           None.

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Francis Properties LLC v.                        Civil                      Polk County District Court                    Pending
               Granite City Restaurant                                                     500 Mulberry                                  On appeal
               Operations Inc                                                              Des Moines, IA 50309-4238
                                                                                                                                         Concluded
               05771 LACL 146480

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                            Desc Main
                                                                      Document     Page 26 of 35
 Debtor      Granite City Restaurant Operations, Inc.                                                      Case number (if known) 19-43757



               Recipient's name and address                     Description of the gifts or contributions                Dates given                         Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss          Value of property
       how the loss occurred                                                                                                                                 lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                 Dates transfers           Total amount or
                                                                                                                       were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer           Total amount or
               Address                                          payments received or debts paid in exchange              was made                         value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                           Desc Main
                                                                      Document     Page 27 of 35
 Debtor      Granite City Restaurant Operations, Inc.                                                   Case number (if known) 19-43757



            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                         Names of anyone with               Description of the contents            Do you still
                                                                       access to it                                                              have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                       Names of anyone with               Description of the contents            Do you still
                                                                       access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                               Desc Main
                                                                      Document     Page 28 of 35
 Debtor      Granite City Restaurant Operations, Inc.                                                   Case number (if known) 19-43757



 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                      Court or agency name and           Nature of the case                            Status of case
       Case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                           Desc Main
                                                                      Document     Page 29 of 35
 Debtor      Granite City Restaurant Operations, Inc.                                                   Case number (if known) 19-43757



              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory         The dollar amount and basis (cost, market,
               inventory                                                                                              or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Richard H Lynch                                2730 W Lake St #610                                 President and Chief Executive
                                                      Minneapolis, MN 55416                               Officer, Director

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Nate Hjelseth                                  3600 American Blvd W, Ste 400                       Chief Financial Officer and
                                                      Minneapolis, MN 55431                               Secretary, Director



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates               Reason for
                                                                property                                                                     providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Granite City Food & Brewery ltd.                                                                           EIN:        XX-XXXXXXX




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                         Desc Main
                                                                      Document     Page 30 of 35
 Debtor      Granite City Restaurant Operations, Inc.                                                   Case number (if known) 19-43757



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 13, 2020

 /s/ Richard H. Lynch                                                    Richard H. Lynch
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         President and Chief Executive Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                 Desc Main
                                                                      Document     Page 31 of 35
LOCAL FORM 1007-1
REVISED 06/16
                                                               United States Bankruptcy Court
                                                                          District of Minnesota
 In re      Granite City Restaurant Operations, Inc.                                                           Case No.   19-43757
                                                                                    Debtor(s)                  Chapter    11


                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.      Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above-named
debtor(s) and that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be
paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the
bankruptcy case is as follows:

 For legal Services, I have agreed to accept ............................                     $   See Application to Employ
 Prior to the filing of this statement I have received                     ..............     $   See Application to Employ
 Balance Due ............................................................................     $   See Application to Employ


2.     The source of the compensation paid to me was:
             Debtor                               Other (specify)

3.     The source of the compensation to be paid to me is:
             Debtor                                 Other (specify)

4.      I have not agreed to share the above-disclosed compensation with any other person unless they are members and
associates of my law firm.

        I have agreed to share the above-disclosed compensation with another person or persons who are not members or
associates of my law firm. A copy of the agreement, together with a list of the names of the people or entities sharing in
the compensation, is attached.

5.    In return for the above-disclosed fee, together with such further fee, if any, as is provided in the written contract
required by 11 U.S.C. §528(a)(1), I have agreed to render legal service for all aspects of the bankruptcy case, including:

         A. Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining whether to file a
         petition in bankruptcy;

         B. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

         C. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings
         thereof;

         D. Representation of the debtor in contested bankruptcy matters; and

         E. Other services reasonably necessary to represent the debtor(s).

6. Pursuant to Local Rules 1007-1 and 1007-3-1, I have advised the debtor of the requirements in the Statement of
Financial Affairs to disclose all payments made, or property transferred, by or on behalf of the debtor to any person,
including attorneys, for consultation concerning debt consolidation or reorganization, relief under bankruptcy law, or
preparation of a petition in bankruptcy. I have reviewed the debtor's disclosures and they are accurate and complete to the
best of my knowledge.



                                                                           CERTIFICATION
                                                                                Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45   Desc Main
                                                                      Document     Page 32 of 35
LOCAL FORM 1007-1
REVISED 06/16


       I certify that the foregoing, together with the written contract required by 11 U.S.C. §528(a)(1), is a complete
statement of any agreement or arrangement for payment to me for representation of the debtor(s) in this bankruptcy case.

 Dated: January 13, 2020                                                         Signature of Attorney
                                                                                 /s/ James M. Jorissen
                                                                                 James M. Jorissen




                                                                               Page2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45                             Desc Main
                                                                      Document     Page 33 of 35
                                                               United States Bankruptcy Court
                                                                          District of Minnesota
 In re      Granite City Restaurant Operations, Inc.                                                                  Case No.       19-43757
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                              Security Class Number of Securities                        Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President and Chief Executive Officer of the corporation named as the debtor in this case, declare under
penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best
of my information and belief.



 Date January 13, 2020                                                        Signature /s/ Richard H. Lynch
                                                                                            Richard H. Lynch

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45             Desc Main
                                                                      Document     Page 34 of 35




                                                               United States Bankruptcy Court
                                                                          District of Minnesota
 In re      Granite City Restaurant Operations, Inc.                                                        Case No.   19-43757
                                                                                    Debtor(s)               Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President and Chief Executive Officer of the corporation named as the debtor in this case, hereby verify that the attached list of

creditors is true and correct to the best of my knowledge.




 Date:       January 13, 2020                                            /s/ Richard H. Lynch
                                                                         Richard H. Lynch/President and Chief Executive Officer
                                                                         Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
               Case 19-43757                     Doc 27              Filed 01/13/20 Entered 01/13/20 17:28:45            Desc Main
                                                                      Document     Page 35 of 35



                                                               United States Bankruptcy Court
                                                                          District of Minnesota
 In re      Granite City Restaurant Operations, Inc.                                                       Case No.   19-43757
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Granite City Restaurant Operations, Inc. in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:

Granite City Food & Brewery Ltd.



    None [Check if applicable]




 January 13, 2020                                                      /s/ James M. Jorissen
 Date                                                                  James M. Jorissen
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Granite City Restaurant Operations, Inc.
                                                                       Taft Stettinius & Hollister LLP
                                                                       80 South 8th Street
                                                                       Minneapolis, MN 55402
                                                                       612-977-8400 Fax:612-977-8650
                                                                       jjorissen@taftlaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
